Title: From Thomas Jefferson to John Randolph, 25 August 1775
From: Jefferson, Thomas
To: Randolph, John


                    
                        Dear Sir
                        Monticello. Aug. 25. 1775.
                    
                    I received your message by Mr. Braxton and immediately gave him an order on the Treasurer for the money, which the Treasurer assured me should be answered on his return. I now send the bearer for the violin and such musick appurtaining to her as may be of no use to the young ladies. I beleive you had no case to her. If so, be so good as to direct Watt Lenox to get from Prentis’s some bays or other coarse woollen to wrap her in, and then to pack her securely in a wooden box.
                    
                    I am sorry the situation of our country should render it not eligible to you to remain longer in it. I hope the returning wisdom of Great Britain will e’er long put an end to this unnatural contest. There may be people to whose tempers and dispositions Contention may be pleasing, and who may therefore wish a continuance of confusion. But to me it is of all states, but one, the most horrid. My first wish is a restoration of our just rights; my second a return of the happy period when, consistently with duty, I may withdraw myself totally from the public stage and pass the rest of my days in domestic ease and tranquillity, banishing every desire of afterwards even hearing what passes in the world. Perhaps ardour for the latter may add considerably to the warmth of the former wish. Looking with fondness towards a reconciliation with Great Britain, I cannot help hoping you may be able to contribute towards expediting this good work. I think it must be evident to yourself that the ministry have been deceived by their officers on this side the water, who (for what purposes I cannot tell) have constantly represented the American opposition as that of a small faction, in which the body of the people took little part. This you can inform them of your own knolege to be untrue. They have taken it into their heads too that we are cowards and shall surrender at discretion to an armed force. The past and future operations of the war must confirm or undeceive them on that head. I wish they were thoroughly and minutely acquainted with every circumstance relative to America as it exists in truth. I am persuaded this would go far towards disposing them to reconciliation. Even those in parliament who are called friends to America seem to know nothing of our real determinations. I observe they pronounced in the last parliament that the Congress of 1774 did not mean to insist rigorously on the terms they held out, but kept something in reserve to give up; and in fact that they would give up everything but the article of taxation. Now the truth is far from this, as I can affirm, and put my honor to the assertion; and their continuance in this error may perhaps have very ill consequences. The Congress stated the lowest terms they thought possible to be accepted in order to convince the world they were not unreasonable. They gave up the monopoly and regulation of trade, and all the acts of parliament prior to 1764. leaving to British generosity to render these at some future time as easy to America as the interest of Britain would admit. But this was before blood was spilt. I cannot affirm, but have reason to think, these terms would not now be accepted. I wish no false sense of honor, no ignorance of our real intentions, no vain hope that partial  concessions of right will be accepted may induce the ministry to trifle with accomodation till it shall be put even out of our own power ever to accomodate. If indeed Great Britain, disjoined from her colonies, be a match for the most potent nations of Europe with the colonies thrown into their scale, they may go on securely. But if they are not assured of this, it would be certainly unwise, by trying the event of another campaign, to risque our accepting a foreign aid which perhaps may not be obtainable but on a condition of everlasting avulsion from Great Britain. This would be thought a hard condition to those who still wish for reunion with their parent country. I am sincerely one of those, and would rather be in dependance on Great Britain, properly limited, than on any nation upon earth, or than on no nation. But I am one of those too who rather than submit to the right of legislating for us assumed by the British parliament, and which late experience has shewn they will so cruelly exercise, would lend my hand to sink the whole island in the ocean.
                    If undeceiving the minister as to matters of fact may change his dispositions, it will perhaps be in your power by assisting to do this, to render service to the whole empire, at the most critical time certainly that it has ever seen. Whether Britain shall continue the head of the greatest empire on earth, or shall return to her original station in the political scale of Europe depends perhaps on the resolutions of the succeeding winter. God send they may be wise and salutary for us all!
                    I shall be glad to hear from you as often as you may be disposed to think of things here. You may be at liberty I expect to communicate some things consistently with your honor and the duties you will owe to a protecting nation. Such a communication among individuals may be mutually beneficial to the contending parties. On this or any future occasion if I affirm to you any facts, your knolege of me will enable you to decide on their credibility; if I hazard opinions on the dispositions of men, or other speculative points, you can only know they are my opinions. My best wishes for your felicity attend you wherever you go, and beleive me to be assuredly Your friend & servt.,
                    
                        Th: Jefferson
                    
                    
                        P.S. My collection of classics and of books of parliamentary learning particularly is not so complete as I could wish. As you are going to the land of literature and of books you may be willing to dispose of some of yours here and replace them there in better editions. I  should be willing to treat on this head with any body you may think proper to empower for that purpose.
                    
                